Case 7:19-mj-00144 Document 1 Filed in TXSD on 01/22/19 Page 1 of 2

AO 91 (Rev. ll/ll) Criminal Complaint

UNITED STATES DISTRICT C_OURT _
forthe J/,\N 2 2 201-g

Southern District of Texas

Southem Diarr‘ "EEE°""
FiLEi§:t °fTe"'as

Davld .J. Bradley. clerk

 

 

 

United States of America )
v- > d " M
Alejandro MAScARENAS-Jarammo, YoB: 1962, § Case N°' " / q O/£/ZLZ
N|EX
Luis l\/|ASCARENAS-Jaramil|o, YOB: 1979, N|EX §
)
Defena’ant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On Or about the date(s) of January 6 and 7, 2018 in the county of HidalQO. T€‘XSS in the
Southern , District of Texas , the defendant(s) violated: _
Code Section Ojj’ense Des_cription §
Tit|e 21 USC 846 ` 'Knowing|y and |ntentiona|ly Conspire to possess With |ntent to Distribute l
more than_ 500 grams cf Methampetamine, a Schedu|e ll Controlled `
Substance.

This criminal complaint is based on these facts:

See Attachment "A".

Ef Continued on the attached sheet.

1 z C¢Mlplainanl's signature
§
/@ ' » DEA Special Agent l\/lariah Yates 3

Printed name and title

 

Sworn to before me and Signed in my presence.

Date; 01/22/2019 ///`O/ 6"’"" ¢z' ?§"/"""‘/`7

Jua’ge 'S signature /

City and State; l\/chllen, Texas US l\/lagistrate Judge Peter E, Ormsby

Printed name and title

Case 7:19-mj-00144 Document 1 Filed in TXSD on 01/22/19 Page 2 of 2

ATTACH l\/lENT A

On January 6, 2018, DEA Agents performed an undercover operation, Which lead to the seizure
of approximately 263 gallons of liquid methamphetamine suspended in solution. During the
operation, Agents Were able to identify two individuals that Were involved in the transportation

ofthe liquid methamphetamine and obtained arrest Warrants for both defendants.

Through the investigation, Agents Were able to identify Alejandro lVlASCARENAS-Jaramillo and
Luis lVlASCARENAS-Jaramillo as co-conspirators in the transportation of liquid
methamphetamine suspended in solution. Agents Were able to identify these individuals
through border crossings, surveillance, and toll records. The identification Was also confirmed

through a co-defendant via photo line-ups, and surveillance from the dates ofthe seizures.

Through debriefings With a co-defendant, A`gents were informed that on the date of the seizure,
Alejandro lVlASCARENAS-Jaramillo and Luis l\/lASCARENAS-Jaramillo.crossed into the United
States in a white Ford Sports Trac and Were involved in the facilitation and transportation of
263 gallons of liquid methamphetamine suspended in solution. Through border crossing
information, photos and photo line-ups, surveillance, and toll records surrounding that date,

agents Were able to corroborate the information provided by the co-defendant.

